This case presents error from the district court of Murray county, and is brought to this court to secure a reversal of the order thereof at chambers dissolving a temporary injunction. The evidence taken is not preserved by any valid bill of exceptions or case-made, the case being here on a transcript. The only questions raised are those going to errors alleged to have occurred on the trial; it being contended on the part of plaintiffs in error that on the evidence the trial court erred in the conclusion reached. As the evidence is not before us, we could not determine the question sought to be presented by counsel.
Hence the judgment of the trial court must be affirmed.
All the Justices concur.